DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 11, 12, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US20170225685).	 
Regarding claim 1, Aoki teaches a vehicle comprising: 
an input device for receiving a lane change request ([0028] disclosing a lane change control start button, i.e., input for receiving a lane change request);
a global positioning sensor for detecting a vehicle location ([0022] disclosing a GPS for determining the positional information of the vehicle); 
a memory for storing data ([0027] disclosing map database “memory” that stores map information);
a vehicle controller for performing a lane change in response to a lane change navigational route ([0042]-[0043] disclosing a lane change control unit that performs a lane change according to a traveling plan “lane change navigational route”); 
and a processor configured for generating the lane change navigational route in response to the map data and the lane change request, for calculating a predicted lateral acceleration within the lane change navigational route in response to the map data and the lane change request and for coupling the lane change navigational route to the vehicle controller in response to the predicted lateral acceleration being less than a lateral acceleration threshold ([0043] disclosing starting lane change based on map data. [0044] disclosing starting the lane change based on a user input. [0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change. [0047] disclosing controlling the vehicle based on the lane change trajectory. It is interpreted from the citations that the trajectory coupling to the vehicle controller is based on the predicted lateral acceleration being less than threshold).

Regarding claim 3, Aoki teaches the vehicle of claim 1 wherein the predicted lateral acceleration is calculated in response to a curve within the lane change navigational route ([0027] disclosing map data including curvature of a road. [0043] disclosing starting lane change based on map data. [0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change. It is interpreted from the citations that the predicted acceleration is calculated in response to a curve within the lane change route).

Regarding claim 8, Aoki teaches the vehicle of claim 1 wherein the lane change request is generated in response to a user input ([0044] disclosing starting the lane change based on a user input).

Regarding claim 9, Aoki teaches a method performed by a processor comprising:
performing an advanced driving assistance algorithm ([0043]-[0046] disclosing a method for lane change by determining a target trajectory for lane change by setting a lateral acceleration below a threshold throughout the trajectory, i.e., advanced algorithm. [0084] disclosing the method can be performed by driving assistance);
receiving a request for a lane change ([0044] disclosing starting the lane change based on a user input);
generating a lane change navigational route in response to the request for a lane change, a vehicle location and a map data ([0043] disclosing performing lane change based on map data and location of the vehicle, [0044] disclosing starting the lane change based on a user input);
calculating a predicted lateral acceleration in response to the navigational route ([0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change); and
executing a lane change in response to the lane change navigational route in response to the predicted lateral acceleration being less than a lateral acceleration threshold ([0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change. [0047] disclosing controlling the vehicle based on the lane change trajectory, i.e., coupling the trajectory to the vehicle controller based on the predicted lateral acceleration being less than threshold).

Regarding claim 16, Aoki teaches the method of claim 9 wherein the predicted lateral acceleration is generated in response to a lane change request received via an ADAS algorithm ([0043]-[0046] disclosing a method for lane change by determining a target trajectory for lane change by setting a predicted lateral acceleration below a threshold throughout the trajectory, i.e., advanced algorithm. [0084] disclosing the method can be performed by driving assistance).

Regarding claim 18, Aoki teaches the method of claim 9 wherein request for a lane change is received via an advanced driving assistance system controller ([0038] disclosing an automated system that determines when a lane change control starts, this is interpreted as lane changed request received via an advanced driving assistance controller. [0084] disclosing a vehicle drive assist to perform the lane change).

Claim 11, 17 is rejected for similar reasons as claim 3, 8, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable by Aoki (US20170225685) in view of Wu (US20200148260) and Sullivan (US20210053584).
Regarding claim 2, Aoki teaches the vehicle of claim 1. Aoki does not teach wherein the processor is further operative to deny the lane change request and to generate an operator notification in response to the predicted lateral acceleration exceeding the lateral acceleration threshold.
Wu teaches further operative to deny the lane change request in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change, [0024] disclosing when the lateral acceleration is greater than threshold, the processor sends a signal to adjust vehicle speed. It is interpreted from [0019] and [0024] that the processor denies at least temporarily the lane change when it is determined that the predicted lateral acceleration exceeds threshold and instead of sending a control signal to change lanes as taught in [0019], the processor sends a signal to change the speed of the vehicle as taught in [0024]).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of further operative to deny the lane change request in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to ensure rider’s comfort as taught by Wu ([0010]).
Sullivan teaches generate an operator notification in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0049] disclosing notifying a user in response to the predicted vehicle lateral acceleration being above a threshold).
Aoki as modified by Wu and Sullivan are analogous art because they are in the same field of endeavor, assisted driving. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki as modified by Wu to incorporate the teaching of Sullivan of generate an operator notification in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to control the vehicle based on the predicted lateral acceleration and the curvature of the road as taught by Sullivan ([0053]).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by Aoki (US20170225685) in view of Matsumoto (US7337055).
Regarding claim 4, Aoki teaches the vehicle of claim 1 wherein the processor is further operative to detect a roadway curve in response to the lane change navigation route ([0027] disclosing map data including curvature of a road. [0043] disclosing starting lane change based on map data. [0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change. It is interpreted from the citations that the predicted acceleration is calculated in response to a map data including curvature data within the lane change route. A trajectory includes plurality of points which is interpreted as plurality of predicted lateral accelerations along the route).
	Aoki does not teach to calculate a plurality of predicted lateral accelerations at a plurality of points within the curve. 
	Matsumoto teaches to calculate a plurality of predicted lateral accelerations at a plurality of points within the curve (col 9 lines 9-28 disclosing estimating “predicting” lateral accelerations along a curve at each node N).
	Aoki and Matsumoto are analogous art because they are in the same field of endeavor, autonomous curve navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Matsumoto of to calculate a plurality of predicted lateral accelerations at a plurality of points within the curve in order to perform deceleration of the vehicle based on the determined lateral acceleration as taught by Matsumoto (col 10 lines 31-50).
	Claim 12 is rejected for similar reasons as claim 4, see above rejection.
Claims 5, 6, 7, 10, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Aoki (US20170225685) in view of Wu (US20200148260).
Regarding claim 5, Aoki teaches he vehicle of claim 1. Aoki does not teach wherein the processor is further operative to delay the lane change request in response to the predicted lateral acceleration exceeding the lateral acceleration threshold and to recalculate the predicted lateral acceleration at a point beyond the lane change navigational route.
Wu teaches wherein the processor is further operative to delay the lane change request in response to the predicted lateral acceleration exceeding the lateral acceleration threshold and to recalculate the predicted lateral acceleration at a point beyond the lane navigational route ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change. [0030] disclosing when the lateral acceleration is determined to be more than a threshold, the vehicle speed is adjusted by braking and reducing the speed, then the calculation is performed again to make subsequent determination in regards to the lateral acceleration. This is interpreted as delaying a lane change request in response to the predicted lateral acceleration over a threshold and recalculating the lateral acceleration for a later time different than the current route plan).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of wherein the processor is further operative to delay the lane change request in response to the predicted lateral acceleration exceeding the lateral acceleration threshold and to recalculate the predicted lateral acceleration at a point beyond the lane navigational route in order to ensure rider’s comfort as taught by Wu ([0010]).

Regarding claim 6, Aoki teaches the vehicle of claim 1. Aoki does not teach wherein the processor is operative to generate an alternate lane change navigational route at a reduced vehicle speed in response to the predicted lateral acceleration exceeding the lateral acceleration threshold.
Wu teaches wherein the processor is operative to generate an alternate lane change navigational route at a reduced vehicle speed in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change. [0030] disclosing when the lateral acceleration is determined to be more than a threshold, the vehicle speed is adjusted by braking and reducing the speed, then the calculation is performed again to make subsequent determination in regards to the lateral acceleration. This is interpreted as generating an alternative route based on the reduced speed when the based on the determination, the lateral acceleration is exceeds a threshold).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of wherein the processor is operative to generate an alternate lane change navigational route at a reduced vehicle speed in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to ensure rider’s comfort as taught by Wu ([0010]).

Regarding claim 7, Aoki teaches the vehicle of claim 1. Aoki does not teach wherein the processor is further operative to generate a throttle control signal indicative of a reduced host vehicle speed to couple to the vehicle controller in response to the predicted lateral acceleration exceeding the lateral acceleration threshold.
Wu teaches generate a throttle control signal indicative of a reduced host vehicle speed to couple to the vehicle controller in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change. [0030] disclosing when the lateral acceleration is determined to be more than a threshold, the vehicle speed is adjusted by braking and reducing the speed. This is interpreted as generating a throttle control signal indicative of a reduced speed to the controller when the lateral acceleration exceeds threshold).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of generate a throttle control signal indicative of a reduced host vehicle speed to couple to the vehicle controller in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to ensure rider’s comfort as taught by Wu ([0010]).

Regarding claim 10, Aoki teaches the method of claim 9. Aoki does not teach further including generating an indication of a denial of the request for a lane change in response to the predicted lateral acceleration exceeding the lateral acceleration threshold.
Wu teaches further including generating an indication of a denial of the request for a lane change in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change, [0024] disclosing when the lateral acceleration is greater than threshold, the processor sends a signal to adjust vehicle speed. It is interpreted from [0019] and [0024] that the processor denies at least temporarily the lane change when it is determined that the predicted lateral acceleration exceeds threshold and instead of sending a control signal to change lanes as taught in [0019], the processor sends a signal to change the speed of the vehicle. generating the signal to reduce the speed and not generating a signal for a lane change is interpreted as an indication of a denial of a lane change request).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of including generating an indication of a denial of the request for a lane change in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to ensure rider’s comfort as taught by Wu ([0010]).

Regarding claim 13, Aoki teaches the method of claim 9. Aoki does not teach further including delaying the execution of the lane change in response to the predicted lateral acceleration exceeding the lateral acceleration threshold.
Wu teaches including delaying the execution of the lane change in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change. [0030] disclosing when the lateral acceleration is determined to be more than a threshold, the vehicle speed is adjusted by braking and reducing the speed, then the calculation is performed again to make subsequent determination in regards to the lateral acceleration. This is interpreted as delaying a lane change request in response to the predicted lateral acceleration over a threshold).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of further operative to delay the lane change request in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to ensure rider’s comfort as taught by Wu ([0010]).

Regarding claim 15, Aoki teaches the method of claim 9. Aoki does not teach further including reducing a vehicle speed in response to the predicted lateral acceleration exceeding the lateral acceleration threshold.
Wu teaches including reducing a vehicle speed in response to the predicted lateral acceleration exceeding the lateral acceleration threshold ([0010] disclosing calculating lateral acceleration for performing lane change, i.e., predicted lateral acceleration. [0019] disclosing when the lateral acceleration is less than a threshold, the vehicle makes the lane change. [0030] disclosing when the lateral acceleration is determined to be more than a threshold, the vehicle speed is adjusted by braking and reducing the speed. This is interpreted as generating a throttle control signal indicative of a reduced speed to the controller when the lateral acceleration exceeds threshold).
Aoki and Wu are analogous art because they are in the same field of endeavor, assisted lane change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki to incorporate the teaching of Wu of including reducing a vehicle speed in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to ensure rider’s comfort as taught by Wu ([0010]).

Claims 14 is rejected for similar reasons as claims 6, see above rejection.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Aoki (US20170225685) in view of Sullivan (US202210053584).
Regarding claim 19, Aoki teaches n advanced driver assistance system for controlling a vehicle comprising:
an input for receiving a request for a lane change ([0028] disclosing a lane change control start button, i.e., input for receiving a lane change request);
a processor operative to generate a lane change navigational route in response to map data, a current vehicle location, and the request for the lane change, the processor being further operative to determine a predicted lateral acceleration at a point along the lane change navigational route ([0043] disclosing starting lane change based on map data. [0044] disclosing starting the lane change based on a user input. [0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change; and
a display for displaying a denial of lane change to a vehicle operator in response to the warning signal ([0073] disclosing a display that notifies “warning signal” the driver of a lane change cancellation “denial”).
	Aoki does not teach the processor being further operative to generate a warning signal in response to the predicted lateral acceleration exceeding a lateral acceleration threshold.
Sullivan teaches the processor being further operative to generate a warning signal in response to the predicted lateral acceleration exceeding a lateral acceleration threshold ([0049] disclosing notifying a user in response to the predicted vehicle lateral acceleration being above a threshold).
Aoki as modified by Wu and Sullivan are analogous art because they are in the same field of endeavor, assisted driving. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aoki as modified by Wu to incorporate the teaching of Sullivan of generate an operator notification in response to the predicted lateral acceleration exceeding the lateral acceleration threshold in order to control the vehicle based on the predicted lateral acceleration and the curvature of the road as taught by Sullivan ([0053]).

Regarding claim 20, Aoki as modified by Sullivan teaches the advanced driver assistance system for controlling the host vehicle of claim 19 further including a vehicle controller for controlling a vehicle along the lane change navigational route in response to the lateral acceleration threshold exceeding the predicted lateral acceleration (Aoki [0046] disclosing a trajectory for a lane change based on the vehicle position that keeps the lateral acceleration less than a threshold, i.e., calculates a predicted lateral acceleration based on the navigational route of lane change. [0047] disclosing controlling the vehicle based on the lane change trajectory, i.e., coupling the trajectory to the vehicle controller based on the predicted lateral acceleration being less than threshold).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200307593 discloses execution condition for a lane change such that the lateral acceleration generated is less than a threshold. 
US20150329108 disclosing adjusting speed before entering a curve in response to lateral acceleration predicted to exceed threshold [0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664